                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


PATRICK ALAN SOURANDER,
             Plaintiff,                           No. 18-11162
v.                                                District Judge Gershwin A. Drain
                                                  Magistrate Judge R. Steven Whalen
SHERIFF HOWARD HANFT,
ET AL.,
             Defendants.
                                       /

                                        ORDER
      Plaintiff’s motion to file one copy of his response to Defendants’ summary

judgment motion [Doc. #47],1 which I construe as a motion to extend time for filing his
response, is GRANTED. Plaintiff’s response [Doc. #48] is accepted for filing.

      IT IS SO ORDERED.


                                           s/R. Steven Whalen
                                           R. STEVEN WHALEN
                                           UNITED STATES MAGISTRATE JUDGE
Dated: April 9, 2019




      1
       The Defendants’ motion [Doc. #31] is brought both as a summary judgment
motion under Fed.R.Civ.P. 56 and a motion to dismiss under Fed.R.Civ.P. 12(b)(6).
                                            -1-
                             CERTIFICATE OF SERVICE
       I hereby certify on April 9, 2019 that I electronically filed the foregoing paper with
the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on April 9, 2019.

                                                         s/Carolyn M. Ciesla
                                                         Case Manager for the
                                                         Honorable R. Steven Whalen




                                             -2-
